NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

L.O.,                                     )
                                          )
              Appellant,                  )
                                          )
v.                                        )    Case No. 2D17-308
                                          )
J.H. and N.R.,                            )
                                          )
              Appellees.                  )
                                          )

Opinion filed May 30, 2018.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Allison M. Perry of Florida Appeals,
P.A., Tampa, for Appellant.

Sarah E. Kay of Sessums Black Caballero
Ficarrotta, Tampa; and Ingrid Anderson,
Tampa, for Appellee J.H.

No appearance for remaining Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM, CRENSHAW, and ATKINSON, JJ., Concur.